El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Se inició está acción ante la Corte de Distrito de Maya-güez en 7 de noviembre de 1911. Los hechos fueron sustan-eialmente los siguientes:
El día 3 de abril de 1911, estableció una demanda Eduardo Riera contra Simón Cario en cobro de una obligación vencida por la suma de $2,000. Al empezar el pleito el demandante obtuvo una orden de aseguramiento contra dicho demandado y entregó, o iba a entregar, ciertas máquinas o maquinaria del deudor Cario. Posteriormente, en 5 de abril de 1911, la Wolff’s Auto G-arage, uno de los demandados en esta acción, presentó una demanda de tercería o reclamación de bienes muebles alegando como de su pertenencia la propie-dad embargada por virtud de un contrato privado celebrado entre ella y Cario. El tercerista a su vez prestó uua fianza de $3,000, o sea por el doble del valor de la maquinaria, siendo la interpretación de dicha fianza el objeto de esta apelación. La fianza es como sigue:
‘ ‘ FIANZA. Por cuanto: en virtud de una orden de embargo librada por la corte de distrito a favor del demandante Don Eduardo Riera contra el demandado Don Simón Cario, para asegurar la efectividad de la sentencia que pueda recaer en este asunto, autenticada el 5 de abril de 1911, el marshal de dicha corte ha embargado a designa-ción del demandante, la propiedad mueble descrita a continuación: ‘Un torno marca Benjamín Lauranee builder, of Lowell, Mass., U. S. A., con 8 piñones y dos platos. Un torno Manning Maxwell & More, con 8 piñones y dos platos. Una máquina de barrenar con un juego de barrenas de 1/16 hasta una pulgada. Una sierra de cortar hie-rros. Un milling machine No. 1. con doce fresas. Una máquina con dos piedras de esmeril. Un motor gasolina sistema Otto. Una prensa, un marrón,'12 llaves fijas, seis perros de torno y varios accesorios y herramientas inherentes a la maquinaria/ la cual propiedad ha sido tasada por el citado agente en_dollars. Y por cuanto: la Sociedad Wolff’s Auto Garage, ha reclamado dicha propiedad y pre-sentado al aludido agente un juramento por escrito, haciendo constar que su reclamación se ha hecho de buena fe. Por tanto: Nosotros, *187Ramón Wolff, gerente de la Sociedad Wolff’s Auto Garage, como principal, y Francisco del Moral y Nadal y Maximino Rodríguez, como fiadores nos obligamos a pagar al citado Eduardo Riera la suma de tres mil dollars, o sea el doble del valor de la reseñada pro-piedad, con la condición de que si la Sociedad Wolff’s Auto Garage dejare de justificar su derecho a la memorada propiedad, la devolverá al marshal de esta corte de distrito o a su sucesor, en la misma condi-ción en que la recibió, y satisfará también el valor razonable del uso, alquiler, incremento y productos de la misma, desde la fecha de esta fianza y las costas, o si dejare de devolver dicha propiedad y pagar por el uso, alquiler, incremento y productos de la misma, satisfará al demandante el valor de ella, con intereses legales sobre dicho, valor, desde esta fecha, así como todos los daños y costas a que fuere con-denado. Firmado hoy en Mayagüez a 5 de abril de 1911. (Firmado) R. Wolff, principal pagador. F. del Moral. M. Rodríguez, fiadores.”
Al ser prestada la fianza se entregó la propiedad a la Wolff’s Auto Garage, quedando bajo su control basta el día 14 de septiembre de 1911, o sea por un período de cinco' meses y ocho días, cuando fué entregada dicha propiedad a Eduardo Riera al desistir de su demanda la Wolff’s Auto Garage y haberse dictado sentencia de desistimiento contra ella a su costa y perjuicio. Se resolvió que la palabra “costas,” se refería a las del procedimiento de tercería. Quedó probado el hecho de haber sido entregada la propiedad a Riera dos días después del desistimiento de esta acción de tercería. Asimismo quedó establecido que al ser devuelta dicha ma-quinaria, se echaron de menos algunas piezas de la misma que tenían un valor de $200, siendo ésta la única pérdida o deterioro ocasionado, según la opinión de la corte. Igual-mente quedó demostrado por la prueba que después del desis-timiento de dicha acción el demandante Riera presentó un memorándum de costas y honorarios ascendente a $110.55, que fueron satisfechos por la Wolff’s Auto Garage.
Todos estos procedimientos tuvieron lugar por virtud de la ley aprobada en marzo 14, 1907, que regula el procedi-miento en casos de tercería sobre bienes muebles, Leyes de la Sesión de 1907, página 308. Según la sección 14 de esta *188Ley, como lo admiten las partes en el pleito y el juez especial-' mente lo reconoce, pudo haberse dictado sentencia contra la Wolff’s Auto Garage y sus fiadores por cualquier suma permitida por la ley pero en vez de hacerlo así, dicha corte, después de dictar sentencia por costas y honorarios en los procedimientos de tercería ordenó que la fianza fuera entre-gada al demandante Eduardo Riera para que ejercitara el derecho que tuviera por conveniente. En su virtud, el de-mandante entabló la presente acción contra la Wolff’s Auto Garage y sus fiadores.
Durante la celebración de este juicio el demandante trató de probar varias partidas referentes a daños y perjuicios, pero la corte dictó por último sentencia por la suma de $231.95, valor del admitido deterioro de la maquinaria, con interés legal desde la fecha en que fue embargada. La corte dictó sentencia por .la expresada suma pero sin costas u hono-rarios, contra la cual interpuso el demandante Riera recurso de apelación.
Alega el apelante por medio de su abogado que la fianza es según sus propios términos una con cláusula penal y que no habiendo sido devuelta la propiedad por el tercerista al demandante Riera en tan buena condición- como la recibió ni pagado al demandante el valor razonable del uso, alquiler, incremento y productos de la misma, debió haberse dictado la sentencia por toda la suma penal de $3,000, o al menos por la entera cantidad de $1,500, en que fué valorada la ma-quinaria, y por los demás daños y perjuicios que se probaron. Sostiene que se le debieron haber concedido otras partidas de daños y perjuicios y no debió limitarse la sentencia úni-camente al interés sobre la suma del principal. También in-siste el apelante en que la corte cometió error al negarse a concederle costas y honorarios en este pleito.
En cuanto a la primera cuestión planteada por el ape-lante conviene que citemos las secciones de la ley que son de aplicación al caso.
*189“Sección 3. — La fianza se constituirá con la condición de que si el reclamante no lograre justificar su derecho a la propiedad devol-verá ésta al agente que hubiere efectuado el embargo, o al sucesor de éste, en tan buena condición como la recibió, y de que también satis-fará el valor razonable, del uso, alquiler, incremento y productos de la misma, desde la fecha de la fianza; o si dejare de devolver dicha propiedad, y pagar por el uso, alquiler, incremento y productos de la misma, satisfará al demandante el valor de dicha propiedad, con más el interés legal sobre el mismo desde la fecha de la fianza, así como todos los daños y costas a que fuere condenado.”
“Sección 14. — En todos los casos en que el reclamante de una propiedad, bajo las disposiciones de esta Ley, dejare de probar su derecho a ella, se dictará fallo en contra de él y de sus fiadores, por el valor de la propiedad, con interés legal sobre el mismo desde la fecha de la fianza.
“Cuando dicho valor fuere mayor que la cantidad reclamada en la orden en cuya virtud se procedió al embargo de la propiedad, la indemnización se computará sobre la cantidad reclamada en la orden.
“Dicho fallo se dictará a favor del litigante victorioso en el asunto donde se decretó la orden de embargo, o cualquiera otra que haya motivado la tercería; y cuando el fallo se dictare a favor del deman-dante en la orden de embargo, o de los diversos demandantes, si hu-biere más de uno, se fijará en dicho fallo la cuantía, y el orden pre-lativo de la reclamación de cada demandante. En todo caso en que no se trate de abandono de acción por el demandante, o de rebeldía del demandado, el juez reservará su sentencia en la tercería hasta que haya recaído sentencia en el asunto que motivó la tercería. ’ ’
“Sección 15. — Dentro de los diez días de haberse dictado el fallo, se librará el mandamiento de ejecución.
1 ‘ Si dentro de los diez días de haberse dictado fallo contra el recla-mante, éste devolviere la propiedad en la misma buena condición en que la hubiere recibido, y pagare por el uso de la misma así como por los daños y costas causados, con tal entrega y pago se tendrá por satisfecha la sentencia.”
Entendemos qne de un examen de estas tres secciones se ve que el objeto de la ley no fné imponer un castigo sino conceder una compensación y garantizar la misma. La sec-ción 14 dispone que se dictará sentencia contra el tercerista que dejare de probar su derecho por el valor de la propie-dad con intereses legales sobre la misma desde la fecha de la *190fianza, y la sección 15 prescribe que el tercerista podrá satis-facer esta sentencia devolviendo la propiedad en la misma, •buena condición en que la hubiere recibido, pagando por el uso de la misma, así como por los daños y costas causados. Por tanto, somos claramente de opinión que el objeto de la ley es la compensación.
La propiedad fué devuelta y recibida por el demandante. Si éste se hubiera negado a recibirla con el pretexto de que no se encontraba en la misma condición que tenía cuando se le privó de ella, quizás entonces podría tener razón al alegar que debió ordenarse que se le pagara toda la suma de $1,500. Al decretarse que se le abonaran los $200 por los deterioros sufridos en la maquinaria en vez de la suma de $1,500, o sea el valor en que fue tasada la maquinaria, la corte procedió a nuestro juicio de acuerdo con la ley y la justicia del caso. Otro modo de considerar esta cuestión es el siguiente: Supongamos que el apelante tenía derecho a recibir los $1,500. Se le devolvió la maquinaria a la que ahora se da un valor de $1,300. Por tanto si se tiene en cuenta el valor de la, referida propiedad, el apelante tenía derecho solamente a la diferencia.
La corte inferior llama la atención hacia la forma defec-tuosa en que está redactada la ley. La fianza se limita ahora a favor del demandante cuando debería hacerse a favor del márshal o de la parte que resulte victoriosa en el pleito. To-davía sería mejor una fianza en la que el tercerista se com-prometiera a responder de la propiedad y de todos los daños y perjuicios que se originen por la tercería y los fiadores a garantizar tal responsabilidad, y que si la sentencia se dicta contra dicho tercerista, pudiera condenarse en la misma al tercerista y a sus fiadores a hacer efectiva dicha responsa-bilidad.
Ahora bien, aunque los términos de la sección 14 se refie-ren a la sentencia e intereses solamente, creemos que según el espíritu general de la ley y de la sección 3a. de la misma podrían quizás considerarse y estimarse cualesquiera daños *191que se hayan ocasionado al demandante si fuere insuficiente el interés para repararlos, pero no hay necesidad de resolver esta cuestión de modo específico hasta que no se pre-sente un verdadero caso. En este caso el demandante Riera ofreció prueba a la corte inferior para demostrar que cuando la maquinaria fué sacada del taller de Cario el deudor Riera tenía que pagar alquileres por el sitio de donde fué llevada la misma, teniendo además que pagar sueldos a varios em-pleados del taller. Pero no aparece de qué modo sobrevi-nieron estos daños como causa próxima por el hecho de haber sido tomada la maquinaria. Riera entró en posesión del taller, mientras no se demuestre otra cosa, con el consenti-miento expreso o tácito del deudor Carlo. Si hubo daños resultarían para este último, pero según hemos visto la fianza se hizo a favor de Riera. Los daños que tuvo en cuenta la fianza se refieren a los que se causen a la maquinaria, los productos y uso de la misma u otros semejantes. Por estas razones no vemos que Riera sufriera otros daños y perjuicios por virtud de la fianza que aquellos que le concedió la corte.
Otro fundamento de error es el de que no se concedieron honorarios de abogado. Esta es una cuestión que descansa tanto en la discreción de la corte sentenciadora que no nos sentimos inclinados a intervenir con dicha discreción. Si el demandante Riera hubiera solicitado de la corte por medio de moción que fijara los daños en el' pleito original de ter-cería, la corte podría haberlo hecho así. De todos modos el demandado ya ha sido obligado a pagar honorarios de uno de los abogados por haberse tomado indebidamente la maquinaria y no estamos por tanto dispuestos a intervenir con la discreción de la corte. Debe confirmarse la sentencia.

G onfirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.